
	
		I
		112th CONGRESS
		2d Session
		H. R. 5216
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on helical springs not
		  suitable for use in motor-vehicle suspension, of iron or steel wire having a
		  cross-sectional dimension of 12.7 mm or more.
	
	
		1.Helical springs not suitable
			 for use in motor-vehicle suspension, of iron or steel wire having a
			 cross-sectional dimension of 12.7 mm or more
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Helical springs not suitable for use in motor-vehicle
						suspension, of iron or steel wire having a cross-sectional dimension of 12.7 mm
						or more (provided for in subheading 7320.20.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
